DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the phone conversation with Applicant’s attorney, Ali Assar (Reg. No. 65,848), which occurred on 10/13/2022 at 3:40pm EST, which is after the filing of the Response After Final Action of 9/14/2022. Examiner notes that the Response After Final Action points out that dependent claims 12 and 13 were not addressed under prior art and the Applicant understood these claims to be allowable over the prior art. During this phone call, the Examiner explained that dependent claims 12 and 13 were unfortunately overlooked by the Examiner as the Examiner considered withdrawing the outstanding 35 USC 112 rejection of these claims in view of the amendments filed 5/4/2022.  However, these claims, in the Examiner’s view, are obvious in view of the prior art and should have been rejected under prior art. Applicant’s attorney indicated that, of the two options presented by Examiner for moving prosecution forward, it is preferable for the Examiner to address the claims under prior art as part of a second Final Office Action to which the period for reply will be reset as a shortened statutory period for reply set to expire 3 months from the mailing of the second Final Office Action (i.e. this Office Action) with extensions of time available under the provisions of 37 CFR 1.136(a). Therefore, this action is the second Final Office action issued and includes rejections of claims 12 and 13 as shown below. 
Claims 1, 2, 4, 5, 6, 8, 9, 10, 11, 12, 13, 16, 17, 18, 20 were amended 5/4/2022.
Claims 1-20 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
35 USC 103 Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 6, 7, 9, 14, 15, 16, 18, 19, 20 are rejected under 35 U.S.C. 103(a) as being obvious over Bax (US 2014/0304067 A1; hereinafter, “Bax”) in view of Shah et al. (US 2015/0235275 A1; hereinafter, “Shah”)

Claims 1 and 9: (Currently amended)
Pertaining to claims 1 and 9 exemplified in the limitations of method claim 1, as shown Bax teaches the following:
 A computer-implemented method for facilitating detection of bid data misuse, the method comprising:
	generating, as part of a process for identifying one or more potential misuses of
bid data by a bidder, a first artificial user profile for an artificial user, (Bax, see at least Figs. 6-7, and at least [0026] and [0043]-[0048] teaching e.g: a user may be used as a “False positive” [artificial profile], i.e. artificially associate a user with a segment for the purpose of ad calls [bid requests] sent to advertisers as part of a process intending to identify whether advertisers are misusing user data, e.g. per Fig. 3 and #308, [0026], and [0048]. Here Bax teaches: “a false positive indicator user is able to be identified by the advertiser as being in the segment but is actually not in the segment, and a false negative indicator user is able to be identified by the advertiser as being not in the segment but is actually in the segment… evidence of inappropriate use of segment information by the advertiser is obtained at least in part by analyzing advertiser bidding relating to targeting of at least one of the one or more false negative users or at least one of the one or more false positive users…”), 
Although Bax teaches the above limitation regarding generating an artificial profile, e.g. the false marketing segment information a user is indicated as belonging, and Bax teaches an ad call may include such user segment identifying information [contextual data] and or false positive information regarding such segmentation, he may not explicitly teach this “False positive” segment information [artificial user profile] is combined with a “unique identifier” for the user. However, regarding such feature as recited below, Bax in view of Shah teaches the following:
wherein the first artificial user profile is generated by combining an artificial unique identifier for the artificial user with legitimate contextual data associated with a legitimate user such that artificial bid data of the first artificial user profile appears as new to bidders based on the artificial unique identifier (Shah, see at least Figs. 4a-c, [0039]-[0040] and [0070]-[0073] teaching, e.g.: “…FIG. 4A is a table 400 that represents user profile data, …includes a column for a device and/or user identifier 402. … The table 400 may also include any number of user profile columns 404, e.g., gender 404a and income 404b…”; and 
“…The user profile of user u may also include contextual data, such as where the user is currently located…”
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Shah (teaching user profile includes user/device ID [unique identifier] and contextual data [contextual data]) which is applicable to a known base device/method of Bax (who already teaches generating a “False positive” [artificial profile] for user to be sent to advertisers as a part of an ad call, and this include user marketing segment info [context], where such user information may be sent to advertisers in form of an ad call [bid request]) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Shah to the device/method of Bax such that Bax’s gathered user information includes, in addition to marketing segment information [contextual data], a user/device ID [unique identifier]) because Bax and Shah are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
	Furthermore, Bax teaches the following:	generating, as part of the process for identifying one or more potential misuses of bid data by the bidder and via the processor, a first artificial bid request, requesting bidding for artificial advertisement placement in association with the artificial user, based upon the first artificial user profile (Bax, see at least Fig. 6-7, e.g. #614, and [0026], [0041]-[0048] discussing sending an “ad call” with “False Positive user” [artificial bid request] to advertisers as controlled experiments.

    PNG
    media_image1.png
    603
    754
    media_image1.png
    Greyscale
),
Although Bax teaches generating ad calls [bid requests], which itself is legitimate information (i.e. there legitimately exists an opportunity to present an ad, and Bax teaches where such ad calls include “False positive user(s)” [artificial bid requests], which are indicative of a level of value to an advertiser based on the segment identified by the false positive ad call, Bax may not explicitly teach his ad call [bid request] includes all of the information as recited below. However, regarding this feature, Bax in view of Shah teaches the following:
wherein generating the first artificial bid request comprises including, in the first artificial bid request being generated, the artificial unique identifier and the legitimate contextual data, wherein the first artificial bid request is indicative of a level of value associated with the artificial user based upon the legitimate contextual data (Shah, see at least [0070]-[0071] e.g.: “…a bid request having data for a first set of variables may be received in operation 602. The data for a first set of variables may include a user/device ID and media content ID (e.g., u and w). The terms user ID and device ID are used interchangeably herein. User profile and/or media content profile data may also be provided by the publisher with the bid request…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Shah (teaching bid request includes user/device ID [unique identifier] and legitimate User profile [contextual data] and/or media content profile data may also be provided by the publisher with the bid request) which is applicable to a known base device/method of Bax (who already teaches ad call [bid request] includes at least user marketing segment information [contextual info]) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Shah to the device/method of Bax such that Bax’s false positive ad call [artificial bid request] includes, in addition to marketing segment information [contextual data], also a user/device ID [unique identifier]) because Bax and Shah are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
	Furthermore, Bax teaches the following: transmitting, as part of the process for identifying one or more potential misuses of bid data by the bidder and via the processor, the first artificial bid request, including the legitimate contextual data for the artificial user, to the bidder during a first time period (Bax, see at least Fig. 6 - #614 and [0026] and [0041]-[0048] as discussed supra – e.g. sending “ad call” for a user including “false positive” segment information [transmitting artificial bid request]; again, as noted supra, the ad call itself is legitimate contextual information);
	generating, as part of the process for identifying one or more potential misuses of bid data by the bidder and via the processor, a second artificial bid request, requesting bidding for artificial advertisement placement in association with the artificial user, based upon the first artificial user profile, wherein generating the second artificial bid request comprises including, in the second artificial bid request being generated, the artificial unique identifier included in the first artificial bid request while excluding, from the second artificial bid request being generated, at least some of the legitimate contextual data included in the first artificial bid request, wherein the second artificial bid request is not indicative of the level of value associated with the artificial user; transmitting, as part of the process for identifying one or more potential misuses of bid data by the bidder and via the processor, the second artificial bid request excluding at least some of the legitimate contextual data for the artificial user to the bidder during a second time period after the first time period (Bax, see at least [0041]-[0048] teaching e.g.: “Publishers may, for example, charge advertisers more to target segments than to buy with more general targeting… As part of the terms of use, a publisher may, for example, require that advertisers not use (which can include re-use) the publisher segment information for later targeting. Advertisers may agree not to re-use publisher segments, but may still do so... the invention include[s] detecting indications of data re-use by checking whether ad calls [second bid requests] from some indicator users draw bids consistent with data re-use. …In some embodiments, some indicator users are users added to a publisher segment even though, according to publisher data, they do not belong [i.e. they are artificially] in the segment. These indicator users are examples of false positive users. For example, if advertisers place similar average bids for ad calls [bid requests] from these false positive users as for ad calls from other users in the publisher segment (which may be more than for out of-segment users), then data re-use (such as prohibited data use) may be evidenced or indicated. Generally, without data re-use, bids for false positive user ad calls may be predicted or expected to be statistically similar to bids for ad calls from the general population, and not to the "true positive" users in the publisher's segment…”; Bax’s technique sends advertisers multiple ad calls, some normal ad calls with “true positive users”, e.g. users actually in the segment they are indicated to be in, as well as ad calls with false positive users or false negative users, e.g. same user but without their actual segment identifier [second bid request excluding at least some of the contextual data].  Furthermore, the combination of Bax/Shah has already been shown supra that it would be obvious to include in Bax’s ad call [bid request] a user/device ID [unique identifier] and therefore it would be obvious to again do so here because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.  );
	receiving, via the processor, one or more bids in response to the second artificial bid request (Bax, see at least [0047]-[0048]);
	responsive to determining, via the processor, that at least one bid of the one or more bids received in response to the second artificial bid request generated to include the artificial unique identifier for the artificial user while excluding at least some of the legitimate contextual data for the artificial user exceeds a threshold amount as compared to one or more previous bids received in response to one or more other bid requests generated to include one or more unique identifiers for one or more users while excluding at least some contextual data for the one or more users, designating the at least one bid received in response to the second artificial bid request as a potential misuse of bid data (Bax, see at least [0047]-[0048] e.g.: “…For example, if advertisers place similar average bids for ad calls from these false positive users as for ad calls from other users in the publisher segment (which may be more than for out-of-segment users), then data re-use (such as prohibited data use) may be evidenced or indicated. Generally, without data re-use, bids for false positive user ad calls may be predicted or expected to be statistically similar to bids for ad calls from the general population, and not to the "true positive" users in the publisher's segment…”); and
	providing, via the processor, a notification of the at least one bid received in response to designating the at least one bid as a potential misuse of bid data (Bax, see at least [0063]: “…In some embodiments, action may be taken if prohibited data use is determined, or is determined to be sufficiently likely. Such actions may vary, and may include, for example, among other: notification…” ).

Claim 16
Pertaining to claim 16, as shown Bax teaches the following:
A computer-implemented system comprising: one or more processors and memory, coupled with the one or more processors, having executable instructions embodied thereon, which, when executed by the one or more processors cause the one or more processors to perform operations comprising:
	generating, as part of a process for identifying one or more potential misuses of bid data by a bidder, a first artificial user profile for an artificial user, (Bax, see at least Figs. 6-7, and at least [0026] and [0043]-[0048] teaching e.g: a user may be used as a “False positive” [artificial profile], i.e. artificially associate a user with a segment for the purpose of ad calls [bid requests] sent to advertisers as part of a process intending to identify whether advertisers are misusing user data, e.g. per Fig. 3 and #308, [0026], and [0048]. Here Bax teaches: “a false positive indicator user is able to be identified by the advertiser as being in the segment but is actually not in the segment, and a false negative indicator user is able to be identified by the advertiser as being not in the segment but is actually in the segment… evidence of inappropriate use of segment information by the advertiser is obtained at least in part by analyzing advertiser bidding relating to targeting of at least one of the one or more false negative users or at least one of the one or more false positive users…”), 
Although Bax teaches the above limitation regarding generating an artificial profile, e.g. the false marketing segment information a user is indicated as belonging, and Bax teaches an ad call may include such user segment identifying information [contextual data] and or false positive information regarding such segmentation, he may not explicitly teach this “False positive” segment information [artificial user profile] is combined with a “unique identifier” for the user. However, regarding such feature as recited below, Bax in view of Shah teaches the following:
wherein the first artificial user profile is generated by combining an artificial unique identifier for the artificial user with legitimate contextual data associated with a legitimate user such that artificial bid data of the first artificial user profile appears as new to bidders based on the artificial unique identifier (Shah, see at least Figs. 4a-c, [0039]-[0040] and [0070]-[0073] teaching, e.g.: “…FIG. 4A is a table 400 that represents user profile data, …includes a column for a device and/or user identifier 402. … The table 400 may also include any number of user profile columns 404, e.g., gender 404a and income 404b…”; and 
“…The user profile of user u may also include contextual data, such as where the user is currently located…”
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Shah (teaching user profile includes user/device ID [unique identifier] and contextual data [contextual data]) which is applicable to a known base device/method of Bax (who already teaches generating a “False positive” [artificial profile] for user to be sent to advertisers as a part of an ad call, and this include user marketing segment info [context], where such user information may be sent to advertisers in form of an ad call [bid request]) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Shah to the device/method of Bax such that Bax’s gathered user information includes, in addition to marketing segment information [contextual data], a user/device ID [unique identifier]) because Bax and Shah are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
generating, as part of the process for identifying one or more potential misuses of bid data by the bidder, a first artificial bid request requesting bidding for artificial advertisement placement in association with the artificial user associated with an artificial high value (Bax, again see at least Fig. 6-7, e.g. #614, and [0026], [0041]-[0048] discussing sending an “ad call” with “False Positive user” [artificial bid request] to advertisers as controlled experiments.

    PNG
    media_image1.png
    603
    754
    media_image1.png
    Greyscale
),
Although Bax teaches generating ad calls [bid requests], which itself is legitimate information (i.e. there legitimately exists an opportunity to present an ad, and Bax teaches where such ad calls include “False positive user(s)” [artificial bid requests], which are indicative of a level of value to an advertiser based on the segment identified by the false positive ad call, Bax may not explicitly teach his ad call [bid request] includes all of the information as recited below. However, regarding this feature, Bax in view of Shah teaches the following:
wherein the first artificial bid request comprises the artificial unique identifier for the artificial user and the legitimate contextual data associated with the legitimate user, wherein the first artificial bid request is indicative of the artificial high value associated with the artificial user based upon the legitimate contextual data; (Shah, see at least [0070]-[0071] e.g.: “…a bid request having data for a first set of variables may be received in operation 602. The data for a first set of variables may include a user/device ID and media content ID (e.g., u and w). The terms user ID and device ID are used interchangeably herein. User profile and/or media content profile data may also be provided by the publisher with the bid request…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Shah (teaching bid request includes user/device ID [unique identifier] and legitimate User profile [contextual data] and/or media content profile data may also be provided by the publisher with the bid request) which is applicable to a known base device/method of Bax (who already teaches ad call [bid request] includes at least user marketing segment information [contextual info]) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Shah to the device/method of Bax such that Bax’s false positive ad call [artificial bid request] includes, in addition to marketing segment information [contextual data], also a user/device ID [unique identifier]) because Bax and Shah are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
generating, as part of a process for identifying one or more potential misuses of bid data by the bidder, a second artificial user profile for a second artificial user (Bax, see at least Figs. 6-7, and at least [0026] and [0043]-[0048] teaching e.g: a user may be used as a “False positive” [artificial profile], i.e. artificially associate a user with a segment for the purpose of ad calls [bid requests] sent to advertisers as part of a process intending to identify whether advertisers are misusing user data, e.g. per Fig. 3 and #308, [0026], and [0048]. Here Bax teaches: “a false positive indicator user is able to be identified by the advertiser as being in the segment but is actually not in the segment, and a false negative indicator user is able to be identified by the advertiser as being not in the segment but is actually in the segment… evidence of inappropriate use of segment information by the advertiser is obtained at least in part by analyzing advertiser bidding relating to targeting of at least one of the one or more false negative users or at least one of the one or more false positive users…”), 
Although Bax teaches the above limitation regarding generating an artificial profile, e.g. the false marketing segment information a user is indicated as belonging, and Bax teaches an ad call may include such user segment identifying information [contextual data] and or false positive information regarding such segmentation, he may not explicitly teach this “False positive” segment information [artificial user profile] is combined with a “unique identifier” for the user. However, regarding such feature as recited below, Bax in view of Shah teaches the following:
wherein the second artificial user profile is generated by combining a second artificial unique identifier for the second artificial user with second legitimate contextual data associated with a second legitimate user such that second artificial bid data of the second artificial user profile appears as new to bidders based on the second artificial unique identifier (Shah, see at least Figs. 4a-c, [0039]-[0040] and [0070]-[0073] teaching, e.g.: “…FIG. 4A is a table 400 that represents user profile data, …includes a column for a device and/or user identifier 402. … The table 400 may also include any number of user profile columns 404, e.g., gender 404a and income 404b…”; and “…The user profile of user u may also include contextual data, such as where the user is currently located…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Shah (teaching user profile includes user/device ID [unique identifier] and contextual data [contextual data]) which is applicable to a known base device/method of Bax (who already teaches generating a “False positive” [artificial profile] for user to be sent to advertisers as a part of an ad call, and this include user marketing segment info [context], where such user information may be sent to advertisers in form of an ad call [bid request]) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Shah to the device/method of Bax such that Bax’s gathered user information includes, in addition to marketing segment information [contextual data], a user/device ID [unique identifier]) because Bax and Shah are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Furthermore, Bax teaches the following: 	generating, as part of the process for identifying one or more potential misuses of bid data by the bidder, a second artificial bid request requesting bidding for artificial advertisement placement in association with the second artificial user associated with an artificial low value, wherein the second artificial bid request comprises the second artificial unique identifier for the second artificial user and second legitimate contextual data for the second artificial user, wherein the second artificial bid request is indicative of the artificial low value associated with the second artificial user based upon the second legitimate contextual data (Bax, see at least [0041]-[0048] teaching e.g.: “Publishers may, for example, charge advertisers more to target segments than to buy with more general targeting… As part of the terms of use, a publisher may, for example, require that advertisers not use (which can include re-use) the publisher segment information for later targeting. Advertisers may agree not to re-use publisher segments, but may still do so... the invention include[s] detecting indications of data re-use by checking whether ad calls [second bid requests] from some indicator users draw bids consistent with data re-use. …In some embodiments, some indicator users are users added to a publisher segment even though, according to publisher data, they do not belong [i.e. they are artificially] in the segment. These indicator users are examples of false positive users. For example, if advertisers place similar average bids for ad calls [bid requests] from these false positive users as for ad calls from other users in the publisher segment (which may be more than for out of-segment users), then data re-use (such as prohibited data use) may be evidenced or indicated. Generally, without data re-use, bids for false positive user ad calls may be predicted or expected to be statistically similar to bids for ad calls from the general population, and not to the "true positive" users in the publisher's segment…”; Bax’s technique sends advertisers multiple ad calls, some normal ad calls with “true positive users”, e.g. users actually in the segment they are indicated to be in, as well as ad calls with false positive users or false negative users, e.g. same user but without their actual segment identifier [second bid request excluding at least some of the contextual data].  Furthermore, the combination of Bax/Shah has already been shown supra that it would be obvious to include in Bax’s ad call [bid request] a user/device ID [unique identifier] and therefore it would be obvious to again do so here because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.  );
during a first time period, transmitting, as part of the process for identifying one or more potential misuses of bid data by the bidder, the first artificial bid request including the legitimate contextual data for the artificial user to the bidder; and transmitting the second artificial bid request including the second legitimate contextual data for the second artificial user to the bidder (Bax, see at least Fig. 6 - #614 and [0026] and [0041]-[0048] as discussed supra – e.g. sending “ad call” [bid request] including “false positive users”, ad calls of “true positive users”, and ad calls of “false negative users”);
	generating, as part of the process for identifying one or more potential
misuses of bid data by the bidder, a third artificial bid request requesting bidding for artificial advertisement placement in association with the artificial user associated with the artificial high value, wherein the third artificial bid request comprises the artificial unique identifier for the artificial user included in the first artificial bid request but does not comprise at least some of the legitimate contextual data included in the first artificial bid request, wherein the third artificial bid request is not indicative of the artificial high value associated with the artificial user (Bax/Shah have already been shown supra to teach generating ad calls [bid request] which e.g. per [0026] may be: A false positive indicator user [indicative of a high value] able to be identified by the advertiser as being in a segment but is actually not in that segment and a false negative indicator user [indicative of a low value] is able to be identified by the advertiser as being not in the segment but is actually; the false negative user is NOT indicative of a high value associated with the user; furthermore, Bax/Shah have shown supra a unique ID may be provided with the ad call [bid request]. Furthermore, the examiner notes that per MPEP 2144.04 (VI)(C) – Rearrangement is obvious, and per MPEP 2144.04 (VI)(B) – Duplication is obvious. Therefore, rearrangement of an ad call [a bid request] and its associated potential information already shown to be obvious to include within such a request is obvious and duplication of ad calls [bid requests] with different arrangement of possible data for the purpose of testing as described by Bax and in the manner described by Bax is also obvious and therefore a third ad call [bid request] including the user ID of a first ad call but does not include the original segment identifier data but instead is a “false negative user” [not indicative of high value] would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try.);
	generating, as part of the process for identifying one or more potential
misuses of bid data by the bidder, a fourth artificial bid request requesting bidding
for artificial advertisement placement in association with the second artificial user
associated with the artificial low value, wherein the fourth artificial bid request
comprises the second artificial unique identifier for the second artificial user
included in the second artificial bid request but does not comprise at least some
of the second legitimate contextual data included in the second artificial bid
request, wherein the fourth artificial bid request is not indicative of the artificial
low value associated with the second artificial user (Bax/Shah have already been shown supra to teach generating ad calls [bid request] which e.g. per [0026] may be: A false positive indicator user [indicative of a high value] able to be identified by the advertiser as being in a segment but is actually not in that segment and a false negative indicator user [indicative of a low value] is able to be identified by the advertiser as being not in the segment but is actually; the false negative user is NOT indicative of a high value associated with the user; furthermore, Bax/Shah have shown supra a unique ID may be provided with the ad call [bid request]. Furthermore, the examiner notes that per MPEP 2144.04 (VI)(C) – Rearrangement is obvious, and per MPEP 2144.04 (VI)(B) – Duplication is obvious. Therefore, rearrangement of an ad call [a bid request] and its associated potential information already shown to be obvious to include within such a request is obvious and duplication of ad calls [bid requests] with different arrangement of possible data for the purpose of testing as described by Bax and in the manner described by Bax is also obvious and therefore a fourth ad call [bid request] including the user ID of a first ad call but does not include the original segment identifier data but instead is a “false positive user” [not indicative of low value] would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to try.);
	during a second time period, transmitting, as part of the process for identifying one or more potential misuses of bid data by the bidder, the third artificial bid request excluding the legitimate contextual data for the artificial user to the bidder and transmitting the fourth artificial bid request excluding the second legitimate contextual data for the second artificial user to the bidder; receiving a bid from the bidder in response to the third artificial bid request associated with the artificial user; receiving a second bid from the bidder in response to the fourth artificial bid request associated with the second artificial user (Bax, see at least [0047]-[0048] transmitting ad calls [bid requests] and receiving bids in response to ad calls [bid requests]; transmitting ad calls and receiving bids in response is a known technique. The examiner notes that per MPEP 2143(I) (D)  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. Therefore, whether explicitly stated by Bax or not, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have applied this known technique to transmit each of the third and fourth ad calls [bid requests] and subsequently receive expected responses.);
	responsive to determining that the bid received in response to the third artificial bid request generated to comprise the artificial unique identifier for the artificial user associated with the artificial high value but not comprise at least some of the legitimate contextual data for the artificial user exceeds a threshold amount as compared to the second bid received in response to the fourth artificial bid request generated to comprise the second artificial unique identifier for the second artificial user associated with the artificial low value but not comprise at least some of the second legitimate contextual data for the second artificial user, designating the bid as a potential misuse of bid data (Bax, see at least [0004] “Advertiser bidding, such as may include advertiser bid amounts, that varies sufficiently (such as beyond a determined threshold level) from predicted advertising bidding not including prohibited use of segment information may be analyzed to determine evidence of prohibited use of segment information…” and [0047]-[0048] e.g.: “…For example, if advertisers place similar average bids for ad calls from these false positive users as for ad calls from other users in the publisher segment (which may be more than for out-of-segment users), then data re-use (such as prohibited data use) may be evidenced or indicated. Generally, without data re-use, bids for false positive user ad calls may be predicted or expected to be statistically similar to bids for ad calls from the general population, and not to the "true positive" users in the publisher's segment…”)

Claim 5: (currently amended)
Bax/Shah teaches the limitations as shown in the rejection above. Furthermore, Bax teaches the following: The computer-implemented method of claim 1 comprising determining, based upon the at least one bid received in response to the second artificial bid request that excluded at least some of the legitimate contextual data, that the bidder likely retained the legitimate contextual data included in the first artificial bid request transmitted to the bidder during the first time period (Bax, see at least [0047]-[0048] e.g. “…data re-use [bidder likely retained the legitimate contextual data] (such as prohibited data use) may be evidenced or indicated…”)

Claim 6: (currently amended)
Bax/Shah teaches the limitations as shown in the rejection above. Furthermore, Bax teaches the following: The computer-implemented method of claim 1, wherein the second artificial bid request does not comprise the legitimate contextual data included in the first artificial bid request (Bax, see at least [0048]). 

Claim 7: (previously presented)
Bax/Shah teaches the limitations as shown in the rejection above. Furthermore, Bax teaches the following: The computer-implemented method of claim 6, wherein determining that at least one bid of the one or more bids received in response to the second artificial bid request exceeds the threshold based on the bid being greater than a threshold amount of a bid received in response to another bid request that included a second artificial unique identifier but not a second artificial contextual data. (Bax, see at least [0004] and [0047]-[0048] e.g. “For example, in some embodiments, later advertiser bidding relating to near-threshold in-segment or out-of-segment indicator users may be analyzed.  Advertiser bidding, such as may include advertiser bid amounts, that varies sufficiently (such as beyond a determined threshold level) from predicted advertising bidding not including prohibited use of segment information may be analyzed to determine evidence of prohibited use of segment information…”)

Claim 12: (Currently Amended)
Bax/Shah teaches the limitations as shown in the rejection above. Furthermore, Bax teaches the following: The one or more computer-readable media of claim 9, wherein the second artificial bid request comprises a reduced amount of the legitimate contextual data, wherein the reduced amount of the legitimate contextual data does not comprise some of the legitimate artificial contextual data. (Examiner notes, the interpretation of this feature is that the phrase “the reduced amount of the legitimate contextual data does not comprise some of the legitimate artificial contextual data” means that the second artificial bid request “does not comprise some of the legitimate artificial contextual data” and if it does not comprise some, then it does not comprise any and therefore the the second artificial bid request comprises does not comprise any of the legitimate artificial contextual data. Regarding this interpretation,  Bax, see at least [0041]-[0048] teaching e.g.: “Publishers may, for example, charge advertisers more to target segments than to buy with more general targeting… As part of the terms of use, a publisher may, for example, require that advertisers not use (which can include re-use) the publisher segment information for later targeting. Advertisers may agree not to re-use publisher segments, but may still do so... the invention include[s] detecting indications of data re-use by checking whether ad calls [second bid requests] from some indicator users draw bids consistent with data re-use. …In some embodiments, some indicator users are users added to a publisher segment even though, according to publisher data, they do not belong [i.e. they are artificially added] in the segment. These indicator users are examples of false positive users. For example, if advertisers place similar average bids for ad calls [bid requests] from these false positive users as for ad calls from other users in the publisher segment (which may be more than for out of-segment users), then data re-use (such as prohibited data use) may be evidenced or indicated. Generally, without data re-use, bids for false positive user ad calls may be predicted or expected to be statistically similar to bids for ad calls from the general population, and not to the "true positive" users in the publisher's segment…”; Bax’s technique sends advertisers multiple ad calls, some normal ad calls with “true positive users”, e.g. users actually in the segment they are indicated to be in, as well as ad calls with false positive users or false negative users, e.g. same user but without their actual segment identifier [second bid request without some of their legitimate contextual data].)

Claim 13: (Currently Amended)
Bax/Shah teaches the limitations as shown in the rejection above. Furthermore, Bax teaches the following: The one or more computer-readable media of claim 12, wherein determining that the bid amount exceeds the threshold is based upon the bid amount being greater than a second bid amount placed in response to a third artificial bid request associated with a second artificial unique identifier but not a second legitimate contextual data (Bax, see at least [0004] “Advertiser bidding, such as may include advertiser bid amounts, that varies sufficiently (such as beyond a determined threshold level) from predicted advertising bidding not including prohibited use of segment information may be analyzed to determine evidence of prohibited use of segment information…” and per at least [0047]-[0048] e.g.: “…For example, if advertisers place similar average bids for ad calls from these false positive users as for ad calls from other users in the publisher segment (which may be more than for out-of-segment users), then data re-use (such as prohibited data use) may be evidenced or indicated. Generally, without data re-use, bids for false positive user ad calls may be predicted or expected to be statistically similar to bids for ad calls from the general population, and not to the "true positive" users in the publisher's segment…”).

Claim 14: (Original)
Bax/Shah teaches the limitations as shown in the rejection above. Furthermore, Bax teaches the following: The one or more computer-readable media of claim 9, wherein the notification is provided to an entity associated with a supply-side platform. (Bax, see at least [0063] e.g.: notification provided to advertiser [supply-side platform])

Claim 15: (Original)
Bax/Shah teaches the limitations as shown in the rejection above. Furthermore, Bax teaches the following: The one or more computer-readable media of claim 9, wherein the bidder participates in real-time bidding to place bids for ad placement. (Bax, see at least [0047]-[0048] e.g.: “real-time bidding.”)

Claims 3, 18: (Currently Amended)
Bax/Shah teaches the limitations as shown in the rejection above. Furthermore, Bax teaches the following: ….the artificial user profile is generated based on contextual data associated with users received from user devices. (Bax, see at least [0020] and [0041]-[0043] e.g. “…using one or more computers [devices], obtaining first information specifying an online user segment, in which the segment includes a plurality of users grouped at least in part according to information about the users, and in which the segment can be used in online advertisement targeting.” And “Generally, each of many users may be scored with a determined score that may indicate, for example, each user's strength of belonging or adherence to a particular segment. Users below a specified threshold score may be considered out-of-segment, while users with above a specified score may be considered in-segment.”

Claim 19: (Previously presented)
Bax/Shah teaches the limitations as shown in the rejection above. Furthermore, Bax teaches the following: The computer-implemented system of claim 16, wherein the operations comprise providing a notification based upon the designating (Bax, see at least [0063]: “…In some embodiments, action may be taken if prohibited data use is determined, or is determined to be sufficiently likely. Such actions may vary, and may include, for example, among other: notification…”).

Claim 20: (Currently Amended)
Bax/Shah teaches the limitations as shown in the rejection above. Furthermore, Bax teaches the following: The computer-implemented system of claim 16, comprising determining that the bidder misused the legitimate contextual data based upon the determination that the bid received in response to the third artificial bid request exceeds the threshold. (Bax, see at least [0004] “Advertiser bidding, such as may include advertiser bid amounts, that varies sufficiently (such as beyond a determined threshold level) from predicted advertising bidding not including prohibited use of segment information may be analyzed to determine evidence of prohibited use of segment information…” and [0047]-[0048] e.g.: “…For example, if advertisers place similar average bids for ad calls from these false positive users as for ad calls from other users in the publisher segment (which may be more than for out-of-segment users), then data re-use (such as prohibited data use) may be evidenced or indicated. Generally, without data re-use, bids for false positive user ad calls may be predicted or expected to be statistically similar to bids for ad calls from the general population, and not to the "true positive" users in the publisher's segment…”)

Claims 2, 17 are rejected under 35 U.S.C. 103(a) as being obvious over Bax in view of Shah and Markey (US 2014/0046777 A1; hereinafter, “Markey”) 

Claims 2, 17:
Although Bax/Shah teaches the limitations as shown in the rejection above, and as shown supra they teach generating an artificial user profile for users (ostensibly each user is different and therefore of a different type according to any imaginable classification scheme), and they have been shown to teach generating a second artificial user profile for a second user, by combining a second unique identifier for the second user with second legitimate contextual data, e.g. an ad call for the user, such that second artificial bid data of the second artificial user profile appears as new to bidders based on the second artificial unique identifier, Bax and Shah may not explicitly teach the nuances as recited below regarding types of users. However, regarding this feature Bax/Shah in view of Markey teaches the following:
…[the first artificial user profile is generated for] a first type of user, [the method comprising generating a second artificial user profile for a second artificial user, wherein the second artificial user profile is generated for] a second type of user [by combining a second artificial unique identifier for the second artificial user with second legitimate contextual data associated with a second legitimate user such that second artificial bid data of the second artificial user profile appears as new to bidders based on the second artificial unique identifier.] (Markey, see at least [0234]-[0245], teaching e.g.: “…a set of targeting parameters, defining a set [type] of users reached through a specific channel, may be used to create a Synthetic User Identifier (SUID)”; and “…Referring to FIG. 59, in embodiments, the presently disclosed invention may provide methods and systems 5900 for targeting the placement of advertising within an available channel based at least in part on contextual information… The software may be adapted to: (i) create, at a server facility, a plurality of Synthetic User Identifiers by associating an advertisement with the advertisement's impression data and at least two of user, device, and contextual information as derived from a plurality of users' interactions with the advertisement 5904….”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Markey (directed towards generating a synthetic user identifier [artificial user profile] for various types of users as defined by targeting criteria) to a known system and method of Bax/Shah (already directed towards generating false positive user segments for a publisher to include in an ad call with the intention of detecting prohibited data use or re-use in auction-based advertising by presenting advertisers with such false positive ad calls [artificial bid requests]) because Bax/Shah and Markey are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 4, 8, 10, 11 are rejected under 35 U.S.C. 103(a) as being obvious over Bax in view of Shah, further in view of Koran (US 8,799,081; hereinafter, “Koran”) 

Claim 4: (Currently amended)
Although Bax/Shah teaches the limitations as shown in the rejection above, they may not teach the nuance as recited below. However, Bax/Shah in view of Koran teaches the following: The computer-implemented method of claim 1, wherein the second artificial bid requests comprises at least a portion of the legitimate contextual data; (Koran teaches in [9:3-11] generating bid requests which have missing contextual data so that the variation in bid prices for bid requests having missing and present variable data can be determined. And per [5:42-48] the missing data as in Fig. 1 ref. no 109 not provided by a publisher can be bid request data related to the context of the bid request: “Thus, advertisers may care more that certain publishers provide certain types of data than other publishers, and these certain publishers may be penalized more for missing data than other publishers. By way of examples, different penalty amounts may be defined for any combination of different variables, advertisers, publishers, market lines, media channels, devices, applications, geographies, dates, times, ad formats, ad placements, content, and context, etc.”; see also at least [4:52-56])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to apply the techniques of Koran regarding the penalizing of publishers for having missing contextual data by modifying the ad call [bid request] of Bax per the teachings of Koran and have the second ad call [artificial bid request] of Bax comprise some but not all of the contextual data included in the first ad call [bid request] for the reasons noted by Koran and/or because Koran and Bax are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C), the use of known technique to improve a known system/method is obvious.

Claim 8: (Currently amended)
Although Bax/Shah teaches the limitations as shown in the rejection above, they may not teach the nuance as recited below. However, Bax/Shah in view of Koran teaches the following: The computer-implemented method of claim 1, wherein the second artificial bid request comprises some but not all of the legitimate contextual data included in the first artificial bid request (Koran teaches in [9:3-11] generating bid requests which have missing contextual data so that the variation in bid prices for bid requests having missing and present variable data can be determined. And per [5:42-48] the missing data as in Fig. 1 ref. no 109 not provided by a publisher can be bid request data related to the context of the bid request: “Thus, advertisers may care more that certain publishers provide certain types of data than other publishers, and these certain publishers may be penalized more for missing data than other publishers. By way of examples, different penalty amounts may be defined for any combination of different variables, advertisers, publishers, market lines, media channels, devices, applications, geographies, dates, times, ad formats, ad placements, content, and context, etc.”; see also at least [4:52-56])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to apply the techniques of Koran regarding the penalizing of publishers for having missing contextual data by modifying the ad call [bid request] of Bax per the teachings of Koran and have the second ad call [artificial bid request] of Bax comprise some but not all of the contextual data included in the first ad call [bid request] for the reasons noted by Koran and/or because Koran and Bax are analogous art in the same field of endeavor and because according to MPEP 2143(I) (C), the use of known technique to improve a known system/method is obvious.


Claim 10: (Currently amended)
Pertaining to claim 10, the features being interpreted as a combination of those features already recited by claims 7 and 8, claim 10 is similarly rejected upon the grounds of rejection already presented for claims 7 and 8 as shown supra.

Claim 11: (Currently amended)
Pertaining to claim 11, Bax/Shah/ Koran have already been shown to teach the limitations upon which this claim depends. Furthermore, regarding the features of this claim: The one or more computer-readable media of claim 10, wherein the another bid request comprises a third artificial bid request having second legitimate contextual data similar to the reduced amount of the legitimate contextual data. (the examiner notes that per MPEP 2144.04 (VI)(B) – Duplication is obvious. Therefore, because the combination of Bax/Shah/ Koran have already been shown to teach a bid request with reduced amount of the legitimate contextual data, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to duplicate such bid request for “another… third artificial bid request” because duplication is obvious.)
Response to Arguments
Applicant amended claims 1, 2, 4, 5, 6, 8, 9, 10, 11, 12, 13, 16, 17, 18, 20 on 05/4/2022. Applicant's arguments (hereinafter “Remarks”) also filed 5/4/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 103 rejections with updated citations to Bax in view of Shah. Also note the 35 USC 112 rejection of dependent claims 12 and 13 is respectfully withdrawn in view of applicant’s amendments; note Examiner claim interpretation and rejection of dependent claims 12 and 13 under 35 USC 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622